            Case 1:07-cr-00244-RDB Document 131 Filed 06/11/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES                                    :
                                                  :
                                                  :
        v.                                        :         Criminal Case No. RDB-07-0244
                                                  :         Civil Case No. ________________
                                                  :
 TIMOTHY CLARIDY                                  :
                                                  :


                             MOTION TO VACATE JUDGMENT
                                 UNDER 28 U.S.C. § 2255

       Petitioner, through undersigned counsel, hereby files a motion to vacate his or her

conviction and set aside the judgment in this case pursuant to 28 U.S.C. § 2255. As explained

below, Petitioner’s conviction under 18 U.S.C. § 922(g) must be vacated in light of the Supreme

Court’s recent decision in Rehaif v. United States, __ U.S.__, 139 S. Ct. 2191 (2019).

                                          ARGUMENT

       I.       The Supreme Court abrogated longstanding Fourth Circuit precedent by
                expanding the knowledge requirement in 18 U.S.C. § 922(g).

       18 U.S.C. § 922(g) provides that “[i]t shall be unlawful” for certain individuals to possess

firearms. The provision lists nine categories of individuals subject to the prohibition. In Rehaif,

the Supreme Court held that the government “must prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” 139 S. Ct. at 2200. In other words, an individual is not guilty of a § 922(g)

offense unless he had knowledge of his prohibited status within one of the nine categories under

the statute at the time he possessed a firearm.

       In so holding, Rehaif abrogated longstanding Fourth Circuit precedent (as well as that of

every federal court of appeals) holding that a defendant’s knowledge of his prohibited status is not

                                                  1
         Case 1:07-cr-00244-RDB Document 131 Filed 06/11/20 Page 2 of 5



an element of a § 922(g) offense. See United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995)

(en banc); see also United States v. Huet, 665 F.3d 588, 596 (3d Cir. 2012); United States v.

Games-Perez, 667 F.3d 1136, 1142 (10th Cir. 2012); United States v. Rose, 587 F.3d 695, 705-06

& n.9 (5th Cir. 2009); United States v. Bryant, 523 F.3d 349, 354 (D.C. Cir. 2008); United States

v. Olender, 338 F.3d 629, 637 (6th Cir. 2003); United States v. Lane, 267 F.3d 715, 720 (7th Cir.

2001); United States v. Kind, 194 F.3d 900, 907 (8th Cir. 1999); United States v. Miller, 105 F.3d

552, 555 (9th Cir. 1997); Jackson v. United States, 120 F.3d 1226 (11th Cir. 1997); United States

v. Smith, 940 F.2d 710, 713 (1st Cir. 1991).

       II.     Rehaif voids Petitioner’s § 922(g) conviction.

       Rehaif now voids Petitioner’s § 922(g) conviction secured through a trial for three

independent reasons:

       First, Petitioner’s § 922(g) conviction is invalid because it was secured through a defective

indictment that failed to allege his or her knowledge of the relevant prohibited status as required

under Rehaif. “The Fifth Amendment of the United States Constitution provides that ‘[n]o person

shall be held to answer for a capital, or otherwise infamous crime, unless on presentment or

indictment of a Grand Jury.’” United States v. Moore, 810 F.3d 932, 936 (4th Cir. 2016). Under

these terms, to be valid, an indictment “must contain the elements of the offense charged, fairly

inform a defendant of the charge, and enable the defendant to plead double jeopardy as a defense

in a future prosecution of the same offense.” United States v. Kingrea, 573 F.3d 186, 191 (4th Cir.

2009). “[M]ere reference to the applicable statute does not cure” an indictment’s failure “to

include every essential element of an offense.” Id.

       Applying this law here, the indictment was defective because it failed to allege the

knowledge-of-status element of § 922(g); in turn, the indictment fails to reflect a finding by the



                                                2
         Case 1:07-cr-00244-RDB Document 131 Filed 06/11/20 Page 3 of 5



grand jury on this element. Therefore, the indictment violated Petitioner’s Fifth Amendment right

to a grand jury and adequate notice of the charge against him or her.

       Second, the evidence was insufficient to convict Petitioner of a § 922(g) offense because

the government failed to present evidence at trial proving that Petitioner knew of his or her

prohibited status at the time he or she possessed the firearm. Based on the lack of evidence on this

element, no rational trier of fact could have found guilt beyond a reasonable doubt. Therefore,

Petitioner’s conviction violates the Due Process Clause of the Constitution. See Jackson v.

Virginia, 443 U.S. 307, 320-21 (1979).

       Third, this Court violated Petitioner’s Sixth Amendment right to have a complete verdict

on every element of the offense by failing to instruct the jury on the knowledge-of-status element

of § 922(g). United States v. McFadden, 823 F.3d 217, 224 (4th Cir. 2016) (a court commits a

constitutional error when it fails to instruct on an element of the offense).

       Each of these reasons independently requires a vacatur of Petitioner’s § 922(g) conviction.

       III.    Petitioner’s claim is cognizable under 28 U.S.C. § 2255(a).

       Petitioner’s claim is cognizable under 28 U.S.C. § 2255(a) because his or her conviction is

unconstitutional and violates the laws of the United States.

       IV.     Rehaif is retroactively applicable to Petitioner’s case.

       Finally, Rehaif is retroactively applicable here. Under Teague v. Lane, 489 U.S. 288

(1989), a Supreme Court decision applies retroactively to cases on collateral review if it announces

a rule that is “substantive.” Welch v. United States, __ U.S.__, 136 S. Ct. 1257, 1264 (2016). A

decision is “substantive” if it “alters the range of conduct or the class of persons that the law

punishes.” Id. at 1264-65 (citation omitted). “This includes decisions that narrow the scope of a

criminal statute by interpreting its terms.” Id. at 1265 (citation omitted).



                                                  3
         Case 1:07-cr-00244-RDB Document 131 Filed 06/11/20 Page 4 of 5



        Rehaif is exactly such decision.      Before Rehaif, the lower courts had expansively

interpreted § 922(g) to punish the possession of firearms by individuals who fell within a

prohibited class, even if they did not know that they fell within the class at the time they possessed

the firearms. But Rehaif narrowed the scope of § 922(g) by interpreting it to require knowledge

of one’s prohibited status at the time a firearm is possessed. In so doing, the Court altered the

range of conduct and class of persons punishable under § 922(g). Therefore, Rehaif announced a

substantive rule that is retroactive.

        The Supreme Court’s decision in Bousley v. United States, 523 U.S. 614 (1998), reinforces

that Rehaif is retroactive. In Bousley, 523 U.S. at 620-21, the Supreme Court held that its decision

in Bailey v. United States, 516 U.S. 137 (1995), was substantive, and therefore, retroactive. In

Bailey, the Supreme Court construed 18 U.S.C. § 924(c)(1), which at the time, only criminalized

the “use” or “carr[ying]” of a firearm during and in relation to a crime of violence. Previously,

some lower courts had interpreted the “use” language in the provision to require only accessibility

and proximity to the firearm, not active employment of the firearm. But in Bailey, the Supreme

Court held that “active employment” of the firearm was required under § 924(c)(1). 516 U.S. at

144. In Bousley, the Supreme Court ruled that Bailey announced a substantive (and, therefore,

retroactive) rule because it narrowed the scope of the § 924(c) statute by holding that the statute

“does not reach certain conduct”—i.e., the non-active use of a firearm. Bousley, 523 U.S. at 620.

Likewise, Rehaif announced a substantive (and, therefore, retroactive) rule because it narrowed

the scope of the § 922(g) statute by holding that it does not reach certain conduct—i.e., the

possession of a firearm by a defendant who, at the time, had no knowledge of his prohibited status.




                                                  4
         Case 1:07-cr-00244-RDB Document 131 Filed 06/11/20 Page 5 of 5



                                         CONCLUSION

       WHEREFORE, Petitioner respectfully requests that this Court grant his or her motion and

vacate his or her unconstitutional conviction.



                                      Respectfully submitted,

                                      JAMES WYDA
                                      Federal Public Defender

                                      _____________/s/______________________
                                      PARESH S. PATEL
                                      SHARI SILVER DERROW
                                      Assistant Federal Public Defenders
                                      6411 Ivy Lane, Ste. 710
                                      Greenbelt, Maryland
                                      (301) 344-0600




                                                 5
